Citation Nr: 1520539	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability to include coronary artery disease (CAD), hypertension, and systolic heart failure, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board observes that the medical evidence of record shows the Veteran has been diagnosed with major depressive disorder (MDD) and bipolar disorder; he also contends that he suffers from PTSD.  As such, it is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims has determined that a veteran is not held to the disabilities he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

The issue of entitlement to a psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during his active service.

2.  A heart disability to include CAD, hypertension, and systolic heart failure was not manifested in service or until many years later and is not attributable to the Veteran's active service.




CONCLUSION OF LAW

A heart disability to include CAD, hypertension, and systolic heart failure was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter in May 2010 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as, VA and private treatment records in furtherance of his claim.

In addition, the Board finds that a medical opinion on the matter of the etiology of the claimed heart disability is not required because an opinion is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran's sole contention is that his disabilities are due to in-service herbicide exposure.  As detailed below, there is no credible evidence of in-service herbicide exposure.  As there is no in-service event, no credible link may be established between the claimed disability and service. Thus, a nexus opinion is not necessary to substantiate the claim.  The Board finds no further duty to assist under the VCAA. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Veteran contends that he has a heart disability to include CAD, hypertension, and systolic heart failure, which is related to his military service.  See the Veteran's claim dated May 2010.  Specifically, he asserts that he developed a heart disability as a result of herbicide exposure during his active duty service.  Id.  To this end, the Board observes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected.  Those diseases include ischemic heart disease.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014).  For the reasons set forth below, the Board concludes that service connection is not warranted.

Notably, the Veteran has not contended, nor does the record show, that his heart disability manifested during his military service.  Indeed, his STRs show no treatment for, or diagnosis of, a heart disability to include CAD, hypertension, or related complaints.  Moreover, the June 1969 service separation examination was absent any complaint, or finding, of a heart disability.

Rather, the Veteran argues that he was exposed to herbicides while he was serving aboard the U.S.S. MAUNA KEA.  See, e.g., the Veteran's claim dated May 2010.  The Veteran stated, in January or February 1969, the U.S.S. MAUNA KEA docked in Da Nang Harbor and he set foot on land in order to deliver ammunition.  See the Veteran's statement dated June 2010.  His service personnel records do not indicate that he set foot in Vietnam.  Inquiry through the U.S. Army and Joint Services Records Research Center (JSRRC) determined that the U.S.S. MAUNA KEA served in the official waters of the Republic of Vietnam.  However, the National Archives and Records Administration reported that decklogs confirmed the ship was stationed in California in January and February of 1969, the dates the Veteran claimed the ship was docked in Da Nang Harbor.  The service department records are official federal records and therefore, they constitute competent and credible evidence of the place and time of the Veteran's service.  The Board finds the service department records more probative than the Veteran's lay assertions.  Thus, the probative evidence of record shows that the Veteran did not have service in the Republic of Vietnam.  Accordingly, the probative evidence of record directly contradicts the Veteran's assertions that he "set foot" in the Republic of Vietnam.  The Board therefore does not find the Veteran's contentions to be credible in this regard.  The Board finds that the facts presented here are distinguishable from Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (U.S. Vet. App. April 23, 2015).

Consequently, herbicide exposure during the relevant time period cannot be documented.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Thus, the Veteran's alleged exposure to Agent Orange remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).
In short, there is no competent and probative evidence that the Veteran was exposed to herbicides during his active duty.  Accordingly, based on this record, the Board finds that herbicide exposure has not been shown.  Therefore, the Board finds that the Veteran's claim of service connection for a heart disability, to include CAD, hypertension, and systolic heart failure, is not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure.

The evidence of record does not support the contentions that the Veteran's heart disability is related to his military service.  As indicated above, there is no evidence that the Veteran suffered from a heart disability during his military service.  Pertinently, the earliest diagnosis of a heart disability noted in the record is dated in August 2007, which indicated that the Veteran suffered from an acute myocardial infarction in March 2007 and was subsequently diagnosed with congestive heart failure secondary to underlying LV dysfunction.  At that time, it was also indicated that the Veteran continued to smoke.  See the private treatment record dated August 2007.  Accordingly, there is no evidence to suggest that the Veteran was diagnosed with a heart disability for years after his separation from service, and there is no evidence or allegation the disease became manifest to a compensable degree within the first year after discharge from service.  Thus, presumptive service connection for a chronic disability under 38 C.F.R. § 3.303(a) is not available. The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not applicable.

Moreover, no medical professional has suggested that the Veteran's claimed heart disability is related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  To the extent the Veteran relates his heart disability to service (to include herbicide exposure), the Board finds that such is not competent evidence.  The matter of a nexus between a current disability such as heart disability, and service is a question that is beyond lay observation because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship thereby rendering the question medically complex.  See Jandreau, 492 F.3d at 1377.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Shedden, supra.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Veteran's claim of entitlement to service connection for a heart disability is therefore denied.




ORDER

Entitlement to service connection for a heart disability to include CAD, hypertension, and systolic heart failure is denied.


REMAND

The Veteran asserts that he suffers from an acquired psychiatric disorder, to include PTSD, as a result of his service aboard the U.S.S. MAUNA KEA during the Vietnam War.  See the Veteran's stressor statement dated October 2014.  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claim may be finally adjudicated.

The Veteran has asserted, in part, that he incurred PTSD due to fear of hostile military activity.  See the stressor statement dated October 2014.  To this end, the Board notes that under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

VA treatment records document continuing diagnoses of depressive disorder and bipolar disorder.  See the VA treatment records dated October 2006 & June 2011.  VA treatment records also note a positive PTSD screening in October 2006; however, a diagnosis of PTSD was not confirmed.

Crucially, the Veteran has not been afforded a VA examination with respect to his pending claim.  As such, this claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of nexus pertaining to the pending claim.

Additionally, a June 2011 VA treatment record noted that the Veteran had a psychiatric hospitalization at a VA facility in Washington D.C. in the 1990s for depression and suicidal ideation; he also endorsed outpatient treatment through the Washington D.C. VAMC.  Thus, on remand, any pertinent outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since 1990.  All such available documents should be associated with the claims file.

2. Thereafter, the RO/AMC should schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For a psychiatric disability other than PTSD including the diagnoses of depressive disorder and bipolar disorder noted in VA treatment records, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions. 

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


